IN THE SUPREME COURT OF IOWA
                           No. 141 / 04-1675

                            Filed May 4, 2007


DOUGLAS JONES,

      Appellant,

vs.

STATE OF IOWA,

      Appellee.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Dallas County, Gregory A.

Hulse, Judge.



      Applicant seeks further review of court of appeals decision affirming

district court judgment rejecting his claim for postconviction relief.

DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

REVERSED IN PART; DISTRICT COURT JUDGMENT REVERSED; CASE

REMANDED.



      Patricia A. Reynolds, Acting State Appellate Defender, and Martha J.

Lucey, Assistant State Appellate Defender, for appellant.



      Douglas Jones, appellant, pro se.



      Thomas J. Miller, Attorney General, Richard J. Bennett, Assistant

Attorney General, and Wayne M. Reisetter, County Attorney, for appellee.
                                      2

TERNUS, Chief Justice.

      The primary issue addressed in this opinion is whether the trial court

properly refused to consider the appellant’s pro se pleadings and rule upon

the appellant’s pro se claims for postconviction relief.       Although the

appellant, Douglas Jones, was represented by counsel throughout this

postconviction relief (PCR) action, he filed several pleadings in the district

court asserting the attorneys appointed to represent him in his criminal

case rendered ineffective assistance. The trial court refused to consider any

of Jones’s pro se pleadings because Jones was represented by counsel. The

court considered and rejected the ineffective-assistance-of-counsel claims

made by Jones’s attorney.

      On appeal, the court of appeals apparently determined Jones’s pro se

claims should have been considered by the district court because the court

of appeals rejected his claims on the merits, based on the record before it.

In addition to ruling on the claims raised by Jones in the district court, the

court of appeals also rejected an ineffective-assistance-of-counsel claim

raised by Jones on appeal that was based on alleged prosecutorial

misconduct in closing arguments.

      Jones and his counsel sought further review, which we granted in
order to consider whether the court of appeals properly rejected Jones’s

pro se claims of ineffective assistance of counsel. Jones argues the court of

appeals erred in addressing and deciding his pro se claims without giving

him an opportunity to present evidence to prove his claims. We agree.

Therefore, we reverse that part of the court of appeals decision rejecting the

claims of ineffective assistance of counsel raised by Jones in the district

court. We agree with the court of appeals that the claim made by Jones on

appeal that his defense attorneys should have objected to the prosecutor’s

closing argument is without merit. Therefore, we affirm that aspect of the
                                      3

court of appeals decision without further discussion. We reverse the district

court judgment dismissing Jones’s application for postconviction relief, and

remand the case for further proceedings on Jones’s claims.

      I. Factual Background and Prior Proceedings.

      In 1992, Jones was convicted of two counts of first-degree murder

and one count of attempted murder.           His appeal of these criminal

convictions was unsuccessful.

      Subsequently, an attorney was appointed to represent Jones for

purposes of filing an action for postconviction relief.     Counsel filed an

application for postconviction relief, which was later amended, in which

several claims of ineffective assistance of counsel were asserted.        This

attorney later withdrew, and the district court then appointed attorney

Maria Ruhtenberg to represent Jones.

      Over time, Jones became unhappy with Ruhtenberg’s representation

of him and filed a motion to remove her as counsel.           At the pretrial

conference, the court discussed Jones’s motion with Jones, pointing out the

disadvantages of trying to get new counsel at this stage of the proceedings.

The court proposed giving Jones thirty days to work with counsel, and if he

was not satisfied, he could come back to court and ask that counsel be
removed. Jones thought that proposal was fair, so the court did not remove

Jones’s attorney.

      Prior to trial, Jones filed a pro se amendment to his petition, raising

additional claims of ineffective assistance of counsel, and asked for “specific

discovery.” The court took no action, stating “these matters should be

presented by counsel.”

      Subsequently, at a hearing attended only by the attorneys, Jones’s

counsel and the State agreed to submit the case on the depositions and

briefs. The matter was to be considered submitted on September 20, 2001.
                                         4

There is no indication in the record that Jones was notified of this hearing

or its result. In fact, on August 22, 2001, Jones filed a “memorandum of

constitutional issues,” raising additional claims of ineffective assistance of

counsel. This pleading was followed one month later with a pro se motion

requesting that Ruhtenberg be dismissed and new counsel appointed.

          On May 16, 2002, Jones wrote to the clerk of court, requesting a copy

of the file and asking when the hearing on his motion to remove counsel

would be held. The court then advised Ruhtenberg and Jones that all

pleadings and communications to the court should come through counsel

and that anything from Jones would be ignored unless it related to

representation.

          Notwithstanding the court’s admonition, Jones filed a pro se motion

for summary judgment. He claimed that pursuant to this court’s decision

in Leonard v. State, 461 N.W.2d 465 (Iowa 1990), he was entitled to file

pleadings and papers in addition to those filed by his attorney. The court

refused to consider Jones’s motion or the other pro se filings made by

Jones.

          A status conference was held in September 2004, attended only by

the attorneys for the parties. The attorneys agreed the case was fully
submitted and ready for ruling by the court. On September 28, 2004, the

district court entered its ruling, denying the application for postconviction

relief.

          Appellate counsel for Jones then filed this appeal raising two issues:

(1) the district court erred in failing to rule on Jones’s pro se claims, and (2)

the district court erred in failing to find that Jones had ineffective

assistance of counsel in his criminal case. The appeal was transferred to

the court of appeals, with the result described above. We granted further

review to consider the appropriate disposition of Jones’s pro se claims.
                                       5

      II. Discussion.

      We think the proper resolution of the matter presented in the appeal

before us is guided by our prior decisions in Leonard and in Gamble v. State,

723 N.W.2d 443 (Iowa 2006). Therefore, we begin our discussion with a

brief review of those decisions.

      In Leonard, this court held that the district court in a postconviction

relief action has discretion to refuse an applicant’s request to remove his

court-appointed attorney and dispense with counsel. 461 N.W.2d at 468.

We    observed   the    district   court    could    properly   determine   that,

notwithstanding an applicant’s wish to remove his attorney, counsel would

still benefit the applicant and the court, would contribute to the fairness of

the proceedings, and would aid in developing a record in the event of an

appeal. Id. at 467. We pointed out that the Sixth Amendment right to

counsel and the corollary constitutional right to dispense with counsel

“applies only to criminal prosecutions and so has no application to

postconviction relief proceedings.”        Id. at 468.   Yet we recognized the

dilemma in which an applicant is placed when a court refuses to remove

counsel the applicant wishes to dismiss. “Therefore, [w]e temper[ed] our

holding with one qualification”:

      A postconviction relief applicant may file applications, briefs,
      resistances, motions, and all other documents the applicant
      deems appropriate in addition to what the applicant’s counsel
      files. This qualification should give the applicant assurance
      that all matters the applicant wants raised before the district
      court will be considered.

Id.

      In the Gamble case, James Gamble filed an application for

postconviction relief claiming he received ineffective assistance from his

attorney in a prior robbery prosecution.            723 N.W.2d at 443-44.     At

Gamble’s request, the court appointed counsel for him in the PCR action
                                      6

and then ordered Gamble’s PCR attorney to evaluate his client’s case and

report that evaluation to the court. Id. Counsel filed his report and, at the

same time, filed an amended application raising the one issue PCR counsel

believed had merit. Id. Subsequently, the court ruled on the amended

application, rejecting the one ineffective-assistance claim raised by

Gamble’s attorney. Id. The court did not address Gamble’s pro se claims.

Id. On appeal, this court held it was inappropriate for the court to require

PCR counsel to assess the validity of his client’s claims. Id. at 446. More

pertinent to the present appeal, we also held that the case must be

remanded for a new hearing on Gamble’s pro se claims. Id. We stated the

district court was required to make findings of fact and conclusions of law

with respect to each issue raised by Gamble. Id. (citing Iowa Code § 822.7

(1999)).

      We cull the following relevant principles from these decisions. First, a

PCR applicant who is dissatisfied with his attorney’s representation is

permitted to raise issues pro se and file papers and pleadings pro se.

Gamble, 723 N.W.2d at 446; Leonard, 461 N.W.2d at 468. Second, the

district court must give the applicant an opportunity to be heard on his

pro se claims and must then rule on each issue raised.          Gamble, 723
N.W.2d at 446. Clearly, an applicant’s opportunity to supplement counsel’s

pleadings and raise additional claims pro se would be meaningless if the

applicant did not have a corresponding opportunity to be heard on the

pro se claims and obtain a ruling on them.

      In the present case, the district court erred in refusing to consider the

pro se pleadings filed by Jones. Although the court of appeals correctly

recognized this error, that court should have remanded this case back to

the district court so Jones could be given an opportunity to submit evidence

in support of his claims.
                                     7

      III. Disposition.

      We affirm that part of the court of appeals decision rejecting Jones’s

claim arising from alleged prosecutorial misconduct. We reverse that part

of the court of appeals decision addressing Jones’s pro se claims on the

merits. We remand this case to the district court for a hearing on Jones’s

pro se claims, after which the court must issue findings of fact and

conclusions of law with respect to all issues raised by Jones. See generally

id. (stating court need not address every allegation made by an applicant,

but must respond to every issue raised).

      DECISION OF COURT OF APPEALS AFFIRMED IN PART AND

REVERSED IN PART; DISTRICT COURT JUDGMENT REVERSED; CASE

REMANDED.

      All justices concur except Hecht, J., who takes no part.